Citation Nr: 1225318	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  05-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected atrial fibrillation.

2.  Entitlement to an increased evaluation for service-connected hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1964 to June 1968 and March 1969 to January 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) and October 2008 and October 2010 Board remands.  The claims file was transferred to the St. Petersburg, Florida RO during the pendency of the appeal.

In April 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for a peripheral vascular disorder, to include as secondary to service-connected coronary artery disease, has been raised by the record.  A November 2010 VA examiner noted that the Veteran's left foot gangrene was likely secondary to his known atherosclerosis.  A January 2011 VA examination noted peripheral vascular disorder of the bilateral lower extremities, causing gangrene of the left foot and cellulitis of the right leg.  But this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected atrial fibrillation is manifested by permanent atrial fibrillation with four or fewer episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram (ECG) or Holter monitor.  

2.  The Veteran's service-connected hypertension is manifested by continuous medication required for control, diastolic pressure predominantly less than 100, and systolic pressure predominantly less than 200.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7101-7010 (2011).

2.  The criteria for an increased evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation assigned for atrial fibrillation, VA's duty to notify has been satisfied.  

Regarding the evaluation assigned for hypertension, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A September 2003 letter provided the required notice and was sent to the Veteran prior to initial adjudication of his claim.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   Although certain VA medical records were not obtained, the RO complied with all requirements to attempt to obtain the records, made a formal finding of unavailability, and provided the required notice to the Veteran.  See 38 C.F.R. § 3.159(c)(1), (e).  Additionally, VA provided the Veteran adequate medical examinations in December 2003, June 2004, September 2006,  December 2008, and January 2011, with a January 2012 addendum.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough cardiac examination relevant to the applicable rating criteria for both disorders.  Additionally, the Veteran provided testimony at an April 2008 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in October 2008 and October 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The October 2008 remand directed the RO to provide a cardiology examination upon a review of the claims file.  Such an examination was conducted in December 2008.  The October 2010 remand directed the RO to obtain VA medical records from April 2010 and to provide the Veteran with an updated cardiology examination that made particular findings.  The VA records were obtained and a January 2011 examination with the January 2012 addendum complied with the remand directives.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that regarding the initial evaluation for atrial fibrillation, that rule does not apply, because the appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In a March 1987 rating decision, the RO granted service connection for hypertension and assigned a 10 percent evaluation, effective February 1, 1987.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  In August 2003, the Veteran filed a claim for an increased evaluation for hypertension and for service connection for atrial fibrillation.  In a February 2004 rating decision, the RO denied an increased evaluation for hypertension and denied service connection for atrial fibrillation.  The Veteran appealed.  In an August 2004 rating decision, the RO granted service connection for atrial fibrillation and assigned a 10 percent evaluation, effective August 4, 2003.  See 38 C.F.R. § 4.104, Diagnostic Code 7101-7010.  The Veteran appealed that evaluation.

The Board notes that the Veteran is assigned three separate evaluations for three heart disorders.  In addition to the evaluations for hypertension and atrial fibrillation, in a September 2011 rating decision, the RO granted service connection for coronary artery disease (CAD), and assigned a 30 percent evaluation, effective September 27, 2004.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  As noted in that rating decision, the 30 percent evaluation is based upon an enlarged heart and cardiac hypertrophy.  CAD is rated based on episodes of congestive heart failure (CHF), metabolic equivalents (METs), left ventricular dysfunction, ejection fraction findings, and symptoms such as dyspnea, fatigue, angina, dizziness, and syncope.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Additionally, in a November 9, 2010 VA rheumatology evaluation, the examiner noted that the Veteran's dry gangrene of the left foot due to his peripheral vascular disease was likely secondary to his known atherosclerosis (CAD).  A January 2011 VA examination noted peripheral vascular disorder of the bilateral lower extremities, causing gangrene of the left foot and cellulitis of the right leg.  Accordingly, in order to avoid impermissible pyramiding, all findings and symptoms associated with those disabilities are not considered in evaluating the Veteran's hypertension and atrial fibrillation.  See 38 C.F.R. § 4.14.

Hypertension

The Veteran's current 10 percent evaluation contemplates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; a 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more; and a maximum 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3).

Here, multiple VA medical records and the December 2008 and January 2011 VA examinations indicate that the Veteran's hypertension requires continuous medication for control.  Additionally, at the December 2003, June 2004, September 2005, and December 2008 VA examinations, the Veteran provided competent and credible testimony that he took continuous medication for his blood pressure and that the medications had not changed.  Additionally, the claims file is replete with VA and private medical records that contain blood pressure readings throughout the applicable time period, beginning in 2002.  These records indicate that the diastolic readings do not reach 110 or more; rather the readings range from 57 to 106.  Accordingly, the diastolic pressure is not predominantly 110 or more.  Similarly, the systolic readings never reach 200, although a few readings reached approximately 190.  Again, however, these systolic pressure findings are not predominantly 200.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus, reasonable doubt does not require resolving this issue in favor of the Veteran; the disability picture does not more nearly approximate the 20 percent evaluation.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, an increased evaluation is not warranted.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As noted above, however, the signs and symptoms associated with the Veteran's CAD and peripheral vascular disease with dry gangrene of the left foot may not be considered herein.  38 C.F.R. § 4.14.  Thus, no increased evaluations under Diagnostic Codes that rate disabilities based on those symptoms and findings are permissible.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000 (valvular heart disease), 7001 (endocarditis), 7002 (pericarditis), 7003 (pericardial adhesions), 7004 (syphilitic heart disease), 7005 (arteriosclerotic heart disease/coronary artery disease), 7006 (myocardial infarction), 7007 (hypertensive heart disease), 7011 (ventricular arrhythmias), 7015 (atrioventricular block), 7016 (heart valve replacement), 7017 (coronary bypass surgery), 7019 (cardiac transplantation), 7020 (cardiomyopathy) (2011).  Additionally, the signs and symptoms of the Veteran's service-connected atrial fibrillation may not be considered and any analogous evaluations based on arrhythmias may not be considered.  See 38 C.F.R. § 4.104, Diagnostic Code 7010 (supraventricular arrhythmias) (2011).  

But the evidence of record does demonstrate the presence of an aortic aneurysm.  See 38 C.F.R. § 4.104, Diagnostic Codes 7110 (aortic aneurysm), 7111 (large artery aneurysm), 7112 (small artery aneurysm) (2011).  First, the diagnostic code for the small artery aneurysm does not provide for a compensable evaluation; accordingly, an evaluation in excess of 10 percent is impermissible.  See 38 C.F.R. § 4.104, Diagnostic Code 7112.  Second, the evidence of record does not indicate that the aneurysm precludes exertion; rather, a November 17, 2010 VA medical record noted that the aneurysm had been diagnosed a year prior, was 4.5 centimeters, and was asymptomatic.  A November 28, 2011 VA record notes the aneurysm was measured at 4.2, 4.3, and 4.5 centimeters.  A February 2012 VA record noted the aneurysm was 4.8 centimeters.  These findings do not provide for an evaluation in excess of 10 percent, as they do not demonstrate a symptomatic aneurysm, preclusion of exertion, any surgery, or an aneurysm that is 5 centimeters or larger.  See 38 C.F.R. § 4.104, Diagnostic Codes 7110, 7111.  Accordingly, an increased evaluation under these diagnostic codes is not warranted.  

Furthermore, the evidence of record does not demonstrate any arteriovenous fistula, arteriosclerosis obliterans, thromboangitis obliterans, Raynaud's syndrome, angioneurotic edema, erythromelalgia, varicose veins, hyperthyroid heart disease, post-phlebitic syndrome, implantable cardiac pacemaker, cold injury residuals, or soft tissue sarcoma.  See 38 C.F.R. § 4.104, Diagnostic Codes 7008, 7113-15, 7117-23 (2011).  Accordingly, alternative diagnostic codes do not provide for an increased evaluation for service-connected hypertension.

After review of the evidence, the evidence of record does not warrant a rating in excess of 10 percent for hypertension at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); Hart, 21 Vet. App. at 509-10.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Atrial Fibrillation

The Veteran's current 10 percent evaluation contemplates permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7101-7010.  The hyphenated code indicates that the disability includes atrial fibrillation (Diagnostic Code 7010) related to hypertension (Diagnostic Code 7101).  38 C.F.R. § 4.27 (2011).  A maximum 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7101-7010.  

In a November 2002 VA medical record, the Veteran was seen for chronic atrial fibrillation.  He was on anticoagulation medication and his rate had been well controlled with other medications.  It was noted that an October 28, 2002 Holter monitor evaluation indicated several short pauses.  No further cardiac evaluation was required.  In a March 2003 private record, there was a clinically negative ECG.  Chronic atrial fibrillation was noted.  In a September 2003 VA record, there was a history of atrial fibrillation.   

A December 2003 VA examination was conducted without the claims file.  The Veteran reported a history of atrial fibrillation.  He had been on Coumadin therapy since 1998.  A September 2002 echocardiogram revealed atrial fibrillation with slow ventricular response.  An exercise stress test was within normal limits.  The diagnosis was chronic atrial fibrillation, stable.  In a March 2004 VA record, the Veteran denied palpitations.  The diagnoses included atrial fibrillation, controlled.  In May 2004 private record, the Veteran was seen for atrial fibrillation.  He denied palpitations and chest discomfort.  A resting ECG demonstrated atrial fibrillation.  

A June 2004 VA examination was conducted upon a review of the claims file.  The examiner noted that the Veteran's current regimen included Atenolol, Lisinopril, Coumadin, and Simvastin.  There was no clearcut history of paroxysmal nocturnal dyspnea or orthopnea, although there was dyspnea on exertion.  The examiner noted that a June 2004 echocardiogram showed atrial fibrillation with a rapid ventricular response.  Exercise treadmill test revealed no chest pain or ischemic ECG changes.  Five previous Holter monitors showed atrial fibrillation for the entire 24 hours.  The diagnosis was permanent atrial fibrillation, no evidence of supraventricular tachycardia.  

In a June 2005 VA medical record, the assessment was stable atrial fibrillation.  The Veteran refused to stop Lisinopril, because he was told it protected his kidneys.  The examiner noted that an August 2004 Holter monitor was conducted for 24 hours.  The predominant rhythm recorded was atrial fibrillation.  There were no premature ventricular complexes seen and no symptoms reported, but several pauses were recorded.  In a September 2005 VA record, the Veteran reported no palpitations and that he was not bothered by atrial fibrillation.  Because he was a pilot, he had had multiple treadmills and Holter monitors in the past.  Some Holter monitors had shown 2 to 3 second asymptomatic pauses.  June 2005 stress testing had shown no evidence of infarction or ischemia.  The Veteran felt great, and reported no chest pain or palpitations.  An ECG revealed coarse atrial fibrillation.  

A September 2006 VA heart examination was conducted upon a review of the claims file.  The Veteran reported constant cardiac symptoms.  His current treatment included Coumadin, Prazosin, Simvastin, Lisinopril, and Atenolol.  A resting ECG showed atrial fibrillation, but was otherwise normal.  Atrial fibrillation was stable.  Functional capacity was normal and the stress test was normal.  The examiner concluded the Veteran had baseline atrial fibrillation and that the cardiac condition did not affect his daily activities.  An echocardiogram found no indication of cardiomegaly.  There was no jugular venous distention, hepatomegaly, hepatojugular reflux, or dependent edema.  The diagnosis was stable chronic atrial fibrillation.  In an October 2006 VA record, the Veteran reported no limitations from his atrial fibrillation.  He denied syncopal or neurological symptoms.  The assessments included chronic, persistent atrial fibrillation.  

In December 2006 private records, the impression was chronic atrial fibrillation, rate controlled.  In a January 2007 private record, the Veteran reported for follow-up.  He remained asymptomatic.  The Veteran exercised daily and had no chest discomfort or palpitations.  The impression was chronic atrial fibrillation, well-controlled rate and asymptomatic.  An April 2007 VA record noted that a December 2006 Holter monitor showed atrial fibrillation without any long pauses.  In a November 2007 VA record, the Veteran denied chest pain.  He was asymptomatic from atrial fibrillation.  The assessments included chronic atrial fibrillation, asymptomatic, history of asymptomatic pauses, and no further recurrence.  

At the April 2008 Board hearing, the Veteran reported that he is seen at VA for his atrial fibrillation.  

In June 2008 private records, the Veteran reported tightness and heaviness in his chest and a tingling sensation in his arms, hands, feet, and legs.  The assessments included chronic atrial fibrillation.  A September 2008 stress test report impressions included no symptoms of chest pain during testing, abnormal baseline ECG, and atrial fibrillation.  In a November 2008 private record, the Veteran was seen for follow-up.  The impressions were diffuse atherosclerotic vascular disease and chronic atrial fibrillation.   

A December 2008 VA examination was conducted upon a review of the claims file.  The Veteran reported that his medication kept his rhythm under control.  His arrhythmia was continuous.  November 2008 testing showed atrial fibrillation.  The Veteran was retired in 2005 due to age or duration of work.  The diagnosis was atrial fibrillation with normal ventricular response.  The impact on occupational activities was lack of stamina, weakness, or fatigue.  There were effects on daily activities, including prevention of sports, severe effects on exercise, and mild effects on chores, but no effects on recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  

In April 2010 VA medical records, ECG results indicated atrial fibrillation with rapid ventricular response, abnormal ECG when compared with prior ECG.  A chest x-ray indicated no acute findings.  In a discussion, it was noted that with history of atrial fibrillation and thromboembolic event, he was at high risk for stroke, disability, and death.  The Veteran was declining Coumadin and was discharged on aspirin and Plavix.  He was aware that this treatment approach was not as effective as Coumadin.  In June 2010 VA records, it was noted that the Veteran should be on light duty and should not be permitted to drive a motor vehicle due to his pain medication.  He was clear from a cardiac standpoint to drive.  Another June 2010 VA record assessed atrial fibrillation with controlled rate, no longer on Coumadin, but on aspirin.  In July 2010 VA records, it was noted that the Veteran had chronic atrial fibrillation, not on Coumadin.  In a January 2011 hypertension examination, the heart rhythm was irregular.  The last ECG on July 2010 noted atrial fibrillation and abnormal ECG.  

A January 2011 VA examination was conducted upon a review of the claims file.  The Veteran reported he was not taking Coumadin since 2009, he was taking Plavix instead.  There was a history of heart rhythm disturbance and angina.  The arrhythmia was continuous.  There was no pacemaker or implantable cardioverter defibrillator.  A July 2010 ECG report was abnormal.  The Veteran had been in law enforcement for 20 years and had flown for state law enforcement missions.  He had been working as a bus driver of six years.  He was working full time but was out of work for 4 weeks due to his peripheral vascular disease in both lower extremities, causing dry gangrene of the left foot and cellulitis of the left leg.  Prior to that he was on light duty for 22 weeks since he was not able to drive.  The diagnosis was atrial fibrillation, confirmed on Holter monitor, and the problem associated with that diagnosis was arrhythmia.  There were no effects on his usual occupation or daily activities.  The chronic atrial fibrillation was asymptomatic and he had been able to work at his jobs without limitation.

A March 2011 VA ECG report noted atrial fibrillation with rapid ventricular response.  It was noted that the Veteran could not be consistently therapeutic on Coumadin due to his risk score.  In another March 2011 VA record, the assessments included atrial fibrillation, in sinus, asymptomatic, still on Plavix and Lasix.  April 2011 VA records noted active problems atrial fibrillation.  In a May 2011 VA record, the Veteran's uncontrolled problems included atrial fibrillation as he declined Coumadin.  A July 2011 ECG report noted diagnoses of atrial fibrillation.  A medical record noted the Veteran was unable to be safely or reliably maintained on Coumadin.  In July 2011 VA records, the Veteran was seen for follow up.  There was no recent history of angina, but a history of atrial fibrillation.  

In August 2011 private records, the assessments included chronic atrial fibrillation, controlled.  In an October 2011 VA record, the assessment was atrial fibrillation, taking Plavix and aspirin.  In a November 2011 VA record, the Veteran was seen for follow-up.  Imaging revealed a 4.8 centimeter ascending thoracic aneurysm.  The assessment was ascending thoracic aneurysm, not at size for which surgery is recommended (6 cm), will need repeat imaging in one year.  

A January 2012 VA medical opinion was obtained upon review of the claims file.  The examiner noted the multiple echocardiogram findings in July and October 2011, April and July 2010, and February 2009, and the September 2003 Holter interpretation.  Each one confirmed the Veteran's permanent chronic atrial fibrillation.  In a February 2012 VA medical record, the Veteran presented for follow-up of atrial fibrillation.  A cardiothoracic surgeon determined that the thoracic aortic aneurysm was not large enough to consider for surgical repair.  The Veteran reported fleeting chest pain, but no palpitations.  The assessment was atrial fibrillation, rate controlled, and ascending thoracic aortic aneurysm.  The examiner noted that from a cardiac standpoint, the Veteran was doing very well. 

An increased evaluation is not warranted for atrial fibrillation because the evidence of record shows permanent, asymptomatic atrial fibrillation.  The evidence does not demonstrate paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7101-7010.  Thus, an increased evaluation is not for assignment

An increased evaluation under other potentially applicable diagnostic codes has been considered.  See Schafrath, 1 Vet. App. at 595.  As noted above, however, the signs and symptoms associated with the Veteran's CAD and peripheral vascular disease/gangrene may not be considered herein.  38 C.F.R. § 4.14.  Likewise, no evaluations are considered under Diagnostic Codes that rate disorders based on those symptoms and findings.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-07, 7011, 7015-17, 7019-20.  Additionally, the signs and symptoms of the Veteran's service-connected hypertension may not be considered and any analogous evaluations based on blood pressure readings may not be considered.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

But the evidence of record does demonstrate the presence of an aortic aneurysm.  See 38 C.F.R. § 4.104, Diagnostic Codes 7110 (aortic aneurysm), 7111 (large artery aneurysm), 7112 (small artery aneurysm).  First, the diagnostic code for the small artery aneurysm does not provide for a compensable evaluation; accordingly, an evaluation in excess of 10 percent is impermissible.  See 38 C.F.R. § 4.104, Diagnostic Code 7112.  Second, the evidence of record does not indicate that the aneurysm precludes exertion; rather, a November 17, 2010 VA medical record noted that the aneurysm had been diagnosed a year prior, was 4.5 centimeters, and was asymptomatic.  A November 28, 2011 VA record notes the aneurysm was measured at 4.2, 4.3, and 4.5 centimeters.  A February 2012 VA record noted the aneurysm was 4.8 centimeters.  These findings do not provide for an evaluation in excess of 10 percent, as they do not demonstrate a symptomatic aneurysm, preclusion of exertion, any surgery, or an aneurysm that is 5 centimeters or larger.  See 38 C.F.R. § 4.104, Diagnostic Codes 7110, 7111.  Accordingly, an increased evaluation under these diagnostic codes is not warranted.  

Furthermore, the evidence of record does not demonstrate any arteriovenous fistula, arteriosclerosis obliterans, thromboangitis obliterans, Raynaud's syndrome, angioneurotic edema, erythromelalgia, varicose veins, hyperthyroid heart disease, post-phlebitic syndrome, implantable cardiac pacemaker, cold injury residuals, or soft tissue sarcoma.  See 38 C.F.R. § 4.104, Diagnostic Codes 7008, 7113-15, 7117-23.  Accordingly, alternative diagnostic codes do not provide for an increased evaluation for service-connected atrial fibrillation.

After review of the evidence, the evidence of record does not warrant a rating in excess of 10 percent for atrial fibrillation at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110; Fenderson, 12 Vet. App. at 126.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the veteran's claims, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.

Extraschedular consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected hypertension and atrial fibrillation but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hypertension and atrial fibrillation, as the criteria assess specific blood pressure readings and different types and the amount of episodes of atrial fibrillation and tachycardia.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

After review of the evidence, ratings in excess of those assigned at any time during the period pertinent to this appeal are not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased evaluation for service-connected hypertension is denied.

An increased initial evaluation for service-connected atrial fibrillation is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


